                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     FINJAN, INC.,                                       Case No. 17-cv-00072-BLF (SVK)
                                   8                    Plaintiff,                           SECOND INTERIM ORDER ON JOINT
                                                                                             DISCOVERY LETTER BRIEFS RE
                                   9             v.                                          CISCO'S PRODUCTION OF
                                                                                             CONVOYED/DERIVATIVE SALES
                                  10     CISCO SYSTEMS INC.,                                 INFORMATION
                                  11                    Defendant.                           ORDER SETTING MARCH 15, 2019
                                                                                             HEARING
                                  12
Northern District of California




                                                                                             Re: Dkt. No. 194, 201
 United States District Court




                                  13

                                  14
                                              Before the Court are the parties’ joint discovery letter briefs regarding a dispute over
                                  15
                                       whether Defendant Cisco Systems Inc. is required to produce documents and provide interrogatory
                                  16
                                       responses related to convoyed/derivative sales in response to Plaintiff Finjan, Inc.’s discovery
                                  17
                                       requests. ECF 194, 201. The Court held a hearing on March 7, 2019. At the hearing, the Court
                                  18
                                       required the parties to engage in additional meet and confer following initial guidance from the
                                  19
                                       Court. Based on consideration of the parties’ submissions, arguments made at the hearing, the
                                  20
                                       case file, and relevant law, the Court ORDERS as follows:
                                  21
                                              The parties appear to agree that, in appropriate cases, information about the accused
                                  22
                                       infringer’s sales of products or services sold with the accused products are relevant to the issue of
                                  23
                                       damages. See generally Georgia-Pacific Corp. v. U.S. Plywood Corp., 318 F. Supp. 1116, 1120
                                  24
                                       (S.D.N.Y. 1970). Their dispute stems from whether Finjan properly disclosed that it would seek
                                  25
                                       damages relating to such convoyed/derivative sales in the damages contentions Finjan served in
                                  26
                                       accordance with this district’s Patent Local Rules.
                                  27
                                              Patent Local Rule 3-8 requires each party asserting infringement to “[i]dentify each of the
                                  28
                                   1   category(-ies) of damages it is seeking for the asserted infringement, as well as its theories of

                                   2   recovery, factual support for those theories, and computations of damages within each category,

                                   3   including: (1) lost profits; (2) price erosion; (3) convoyed or collateral sales; (4) reasonable

                                   4   royalty; and (5) any other form of damages.” “The requirements of L.R. 3-8 could not be more

                                   5   clear: identify the theories of recovery; identify the known facts that support the theories; do the

                                   6   math.” Twilio, Inc. v. Telesign Corp., No. 16-cv-069250-LHK (SVK), 2017 WL 5525929, at *2

                                   7   (N.D. Cal. Nov. 17, 2017). An important function of this District’s damages contention

                                   8   requirement is to provide damages information “early enough in the course of fact discovery to

                                   9   inform the parties and the court on issues of relevance and proportionality,” as well as to “create[]

                                  10   a potential opportunity for meaningful settlement discussions.” Id. (citing The Sedona Conference

                                  11   Commentary on Case Management of Patent Damages and Remedies Issues: Proposed Model

                                  12   Local Rule for Damages Contentions, at p. 4 (April 2016, public comment version).
Northern District of California
 United States District Court




                                  13           Finjan appears to concede that it did not expressly state in its damages contentions that it

                                  14   was seeking damages for “convoyed or collateral sales.” But Finjan argues that Cisco was

                                  15   nevertheless on notice that Finjan would seek damages associated with convoyed/derivative sales.

                                  16           The Court concludes that Finjan’s existing damages contentions do not indicate that Finjan

                                  17   intends to seek damages for convoyed/derivative sales. Thus, the Court must consider whether to

                                  18   permit Finjan to amend its damages contentions to state that it is seeking recovery under a theory

                                  19   of convoyed or collateral sales. “[U]nlike the more rigorous disclosure requirements for

                                  20   infringement and invalidity contentions (see L.R. 3-1, L.R. 3-3), there is no ‘good cause’ threshold

                                  21   for amendment of damages contentions, nor is there even a requirement to amend the

                                  22   contentions.” See Twilio, 2017 WL 5525929, at *2. However, the Court will consider prejudice

                                  23   to the Cisco in deciding whether to permit Finjan to amend its damages contentions at this stage of

                                  24   the litigation.

                                  25           Discovery is still open in this case, but only barely, with a fact discovery cutoff of April

                                  26   18, 2019. Given the impending fact discovery cutoff, there is prejudice to Cisco to now permit

                                  27   Finjan to add a new theory of convoyed/derivative sales as an independent category of damages.

                                  28   As the Court explained at the March 7, 2019 hearing, the prejudice to Cisco may be mitigated by
                                                                                          2
                                   1   narrow, focused discovery requests relating to convoyed/derivate sales. The Court instructed the

                                   2   parties to meet and confer further regarding narrowing of Finjan’s discovery requests.

                                   3          The parties made some progress in meeting and conferring to narrow the scope of Finjan’s

                                   4   discovery requests, as reflected in the parties’ follow-up letter on March 11, 2019 (ECF 201).

                                   5   Three categories remain in dispute. As discussed below, the Court needs further information with

                                   6   regard to two categories and denies the third.

                                   7          1. Cisco Umbrella: This appears to be a security product Cisco “upsold” with the accused

                                   8              technologies. In the parties’ March 11 submission, Cisco discusses the technical and

                                   9              geographical differences between this group of products and the accused technologies

                                  10              and the fact that the revenue is managed by a different team than that of the accused

                                  11              technologies. However, this discussion does not address the burden on Cisco to locate

                                  12              and provide revenue and customer information to answer the question of whether
Northern District of California
 United States District Court




                                  13              customers who purchased the accused technologies also purchased Cisco Umbrella

                                  14              products in the period 2015 to present and to identify the revenues associated with

                                  15              those products.

                                  16          2. Firepower Management Center: This also appears to be a product that Cisco “upsold”

                                  17              with the accused technologies. Cisco’s discussion of the product’s legacy and the

                                  18              location of product managers does not directly address the question of the relative

                                  19              burden on Cisco to identify customer and revenue information as to those customers

                                  20              who purchased accused technologies and these products in the relevant time frame.

                                  21          3. Cisco Integration Services Router (“ISR”): The issue of production of customer

                                  22              information regarding ISRs was not raised by Finjan in the parties’ joint letter of

                                  23              March 5, 2019 (ECF 194). Raising it now goes beyond the Court's directive to narrow

                                  24              requests to mitigate the prejudice arising from the late amendment to damages

                                  25              contentions. Accordingly, Finjan’s request for additional information regarding ISR is

                                  26              DENIED.

                                  27   ////

                                  28   ////
                                                                                        3
                                   1          The Court will hear further from the parties on the two open issues identified above on

                                   2   Friday, March 15, 2019 at 9:30 a.m. The parties may appear telephonically if they wish by

                                   3   making arrangements through Court Call at 1-866-582-6878.

                                   4          SO ORDERED.

                                   5   Dated: March 13, 2019

                                   6

                                   7
                                                                                                  SUSAN VAN KEULEN
                                   8                                                              United States Magistrate Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       4
